In an action, inter alia, to recover damages for fraud and intentional infliction of emotional distress, the plaintiff appeals from an order of the Supreme Court, Nassau County (Winick, J.), entered December 3, 1999, which denied her motion for leave to amend the complaint to add a cause of action alleging legal malpractice against the defendant John C. Sullivan.
Ordered that the order is affirmed, with costs.
The decision whether or not to allow a plaintiff to amend a complaint on the eve of trial is committed to the sound discretion of the trial court and its determination will not lightly be set aside (see, Napoli v Canada Dry Bottling Co., 166 AD2d 696). Here, the trial court providently exercised its discretion in denying the plaintiff’s motion for leave to amend (see, Prudential Ins. Co. v Dewey, Ballantine, Bushby, Palmer & Wood, 80 NY2d 377; Volpe v Canfield, 237 AD2d 282). Bracken, Acting P. J., O’Brien, Santucci and Florio, JJ., concur.